                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 16-cv-03001-PAB-NRN

ARASON ENTERPRISES, INC.,

       Plaintiff,

v.

CABINETBED INC.,

       Defendant.

                                         ORDER


       On June 12, 2018, the Court held a claim construction hearing on the terms

identified in the parties’ D.C.COLO.LPtR 14 Joint Claim Terms Chart [Docket No. 38].

Both sides filed briefs in support of the respective interpretations of the disputed terms.

Docket Nos. 39, 41, 43.

I. BACKGROUND

       On September 6, 2016 plaintiff Arason Enterprises, Inc. filed suit against

defendant CabinetBed Inc. in the United States District Court for the Northern District of

Ohio alleging patent infringement. Docket No. 5. On December 6, 2016, the case was

transferred to this Court. Docket No. 1. Plaintiff claims that defendant has infringed

U.S. Patent No. 6,851,139 (issued Feb. 8, 2005) (the “’139 Patent”) and U.S. Patent

No. 7,574,758 (issued Aug. 18, 2009) (the “’758 Patent”) (collectively, the “patents”).

Both patents relate to so-called cabinet beds, wherein a folded mattress is contained

inside a piece of furniture and can be deployed as a bed. See ’139 Patent, Abstract;

’758 Patent, Abstract. Although they use the same terminology to describe the
disclosed inventions, the ’139 Patent is not a relative of the ’758 Patent and they have

different specifications.

       A. U.S. Patent No. 6,851,139

       The preferred embodiment of the ’139 Patent is a cabinet bed that unf olds like a

clamshell. See Fig. 3 below. The front (15) and back (18) walls of the cabinet are

attached by hinges to the base of the cabinet, allowing the cabinet to unfold and the

three pieces together to support the mattress. ’139 Patent at col. 4, ll. 3-26. Each side

of the cabinet is split into two sidewalls (21-24) that are connected together by a

latching mechanism, which can be released to allow the front and back portions of

cabinet to separate. Id., ll. 27-31. When the cabinet is opened and the bed laid out,

the side panels remain in place forming a frame around the mattress. Id., ll. 46-65.

’139 Patent, Fig. 3.




                                             2
       In an alternative embodiment of the ’139 Patent, the back wall of the cabinet

remains fixed in place when the cabinet is opened. ’139 Patent at col. 6, ll. 19-21. T o

replace the support for the mattress provided by the back wall (18) in the preferred

embodiment, the alternative embodiment uses an extension panel. Id., ll. 54-65.

This extension panel (75) can simply be placed at the end of the front wall (15), or it can

be attached to the front wall and fold out or slide out to provide support for the end of

the mattress. Id., ll. 29-34, 61-67.




’139 Patent, Fig. 11.

       Terms that appear in four claims of the ’139 Patent are at issue for claim

construction: independent claims 1 and 12 as well as dependent claims 19 and 23,

which depend from claim 12. See Docket No. 38.1 Claim 1 of the ’139 patent is



       1
           Terms that the parties request construction of are identified in bold.

                                               3
directed to:

A folding cabinet bed, without a separate mattress platform, said folding cabinet bed
comprising:
       a base;
       a top panel;
       a back wall having a first end, a second end, and two longitudinal side edges,
       hingedly attached at said first end to said base;
       first and second spaced-apart sidewalls, wherein
               a. said back wall is connected to said first and second sidewalls at said
               longitudinal side edges;
               b. said back wall is connected to said top panel at said second end of said
               back wall;
               c. said first and second sidewalls are connected at a top end to said top
               panel; and
               d. said first and second sidewalls are not connected to said base;
       a front wall having a first end, a second end, and two longitudinal side edges,
       hingedly attached at said first end to said base;
       third and fourth spaced-apart sidewalls, wherein
               a. said front wall is connected to said third and fourth sidewalls at
               said longitudinal side edges; and
               b. said third and fourth sidewalls are not connected to said base;
               a futon mattress, wherein
                      1. said front wall and said back wall are selectively movable
                      between a closed position and an open position;
                      2. said futon is enclosed within said folding cabinet bed when said
                      front wall and said back wall are in the closed position: and
                      3. said safety side panels fit between the spaced apart sidewalls
                      attached to said front wall and the snaced [sic] apart sidewalls
                      attached to said back wall when said front wall and said back
                      wall are in the open position.

       Claim 12 is directed to:

A folding cabinet bed, without a separate mattress platform, said folding cabinet bed
comprising:
       a base;
       a top panel;
       a back wall having a first end, a second end, and two longitudinal side edges,
       attached at said first end to said base;
       first and second spaced-apart sidewalls, wherein
               a. said back wall is connected to said first and second sidewalls at said
               longitudinal side edges;
               b. said back wall is connected to said top panel at said second end of said

                                            4
              back wall; and
              c. said first and second sidewalls are connected at a bottom end to said
              base;
              a front wall having a first end, a second end, and two longitudinal side
              edges, hingedly attached at said first end to said base;
       third and fourth spaced-apart sidewalls, wherein
              a. said front wall is connected to said third and fourth sidewalls at
              said longitudinal side edges; and
              b. said third and fourth sidewalls are not connected to said base;
       an extension comprising:
       a bottom panel, narrower than said front wall; and
       a futon mattress, wherein
              1. said front wall is selectively movable between a closed position and an
              open position;
              2. said extension is selectively movable between a closed position and
              an open position;
              3. said extension is sized and configured to enable said bottom panel to
              fit between said third and fourth sidewalls when said front wall and said
              extension are in the closed position; and
              4. said futon is enclosed within said folding cabinet bed when said front
              wall is in the closed position.

       Claim 19 adds to Claim 12 that the “bottom panel is slidably connected to said

front wall.”

       Claim 23 adds to Claim 12 a “means to hold the sidewalls attached to said

front wall and the sidewalls attached to said back wall adjacent to each other

when said front wall is in the closed position.”

       B. U.S. Patent No. 7,574,758

       To what is otherwise essentially the same structure as an alternative

embodiment of the ’139 Patent, the ’758 Patent adds an ex tendable structure

containing at least one drawer that is housed at the bottom of the cabinet. ‘758 Patent

at col. 5, ll. 18-26. The extendable structure uses multiple telescoping rails to allow the

drawer to be pulled out of the bottom of the cabinet. Id., ll. 26-32. When the



                                             5
telescoping rails are extended, the extendable structure provides support for the

sleeping platform, which is formed from the front wall of the cabinet, an extension

panel, and the mattress contained in the cabinet. Id., ll. 36-53. In addition, a “center

support 52 may be provided under the bottom panel 25 between the sidewalls 21, 22.”

Id., ll. 33-34.




’758 Patent, Fig. 5.

        Terms that appear in three claims of the ’758 Patent are at issue: independent

claim 1 and dependent claims 4 and 10, which depend from claim 1. See Docket No.

38.

        Claim 1 of the ’758 Patent is directed to:

A folding cabinet bed system, comprising:

                                              6
a cabinet assembly, comprising:
       a top panel;
       a back wall substantially perpendicular to said top panel, and having a first end,
       a second end, and two longitudinal side edges;
       first and second spaced-apart sidewalls orthogonal to said top panel and said
       back wall, wherein
               a. said back wall is directly connected to said first and second sidewalls at
               said longitudinal side edges;
               b. said back is directly connected to said top panel at said second end of
               said back wall; and
               c. said first and second sidewalls are directly connected at a top end to
               said top panel;
               such that said top panel, said back wall, and said first and second
               sidewalls form a cabinet having a substantially rectangular compartment
               having an open bottom and an open front;
       a base assembly, comprising:
       a top piece;
       a back piece;
       two spaced-apart sidepieces orthogonal to said top piece and said back piece;
       and
       at least one support piece provided on an underside of said top piece between
       said two spaced-apart sidepieces, said support piece being sized and
       configured to prop up said top piece; and
       an extendable structure housed within said base assembly;
               said extendable structure comprising:
                       at least one drawer on a front portion of said base assembly; and
                       a plurality of telescoping rails attached to said at least one
                       drawer and extendable approximately perpendicular to the front
                       portion of said base assembly upon opening of said drawer;
               wherein said cabinet assembly is sized and configured to be mounted on
               said base assembly; and
       a movable sleeping platform, comprising:
               a front wall having a first end, a second end, and two longitudinal side
               edges, hingedly attached at said first end to a latitudinal front portion of
               said top piece of said base assembly, wherein said front wall is selectively
               movable between a closed vertical position and an open horizontal
               position; and
               an extension panel attached to said front wall and configured to make
               said front wall effectively longer, said extension panel being selectively
               movable between a closed position and an open position and w hen said
               extension panel is in the closed position, the extension panel is parallel to
               the front wall; and
               a mattress enclosed within said cabinet;
       wherein said extendable structure supports said front wall and said extension


                                             7
       panel when said front wall and said extension panel are in the open position,
       said plurality of telescoping rails being sized and configured to
       accommodate the size of the front wall and the extension panel.

       Claim 4 further requires “a plurality of support mechanisms mounted to said

plurality of telescoping rails.”

       Claim 10 instead adds “a latching mechanism to releasably hold said front wall

in the closed position.”

II. LEGAL STANDARDS FOR PATENT CLAIM CONSTRUCTION

       Claim construction is a question of law for the court, Teva Pharm. USA, Inc. v.

Sandoz, Inc., 135 S. Ct. 831, 837 (2015), guided by Federal Circuit precedent. See

SunTiger, Inc. v. Scientific Research Funding Group, 189 F.3d 1327, 1333 (Fed. Cir.

1999). The Federal Circuit has made clear that “there is no magic formula or catechism

for conducting claim construction.” Phillips v. AWH Corp., 415 F.3d 1303, 1324 (Fed.

Cir. 2005) (en banc). Nevertheless, there are several key sources and doctrines that

should be consulted and applied, but “[t]he seq uence of steps used by the judge in

consulting various sources is not important; what matters is for the court to attach the

appropriate weight to be assigned to those sources in light of the statutes and policies

that inform patent law.” Id.

       The starting point is the “bedrock principle” that “‘the claims of a patent define

the invention to which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at

1312 (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Systems, Inc., 381 F.3d

1111, 1115 (Fed. Cir. 2004)). The words of the claims “‘are generally given their

ordinary and customary meaning,’” id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90



                                             8
F.3d 1576, 1582 (Fed. Cir. 1996)), which is “the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention,” id. at 1313;

see CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002)

(“Generally speaking, [courts] indulge a ‘heavy presumption’ that a claim term carries its

ordinary and customary meaning.”). In those instances when the claim language

“involves little more than the application of the widely accepted meaning of commonly

understood words,” construction is relatively straightforward and “the ordinary meaning

. . . may be readily apparent even to lay judges.” Phillips, 415 F.3d at 1314. W hen the

claim terms have a particular meaning in the field, however, courts “look[ ] to ‘those

sources available to the public that show what a person of skill in the art would have

understood disputed claim language to mean.’” Id. (quoting Innova, 381 F.3d at 1116).

These sources include “‘the words of the claims themselves, the remainder of the

specification, the prosecution history, and extrinsic evidence concerning relevant

scientific principles, the meaning of technical terms, and the state of the art.’” Id.

       The context in which a term is used, both in the asserted claim as well as in

other claims of the patent, can be valuable and instructive. Phillips, 415 F.3d at 1314.

In addition, the patent specification – the text and figures of the patent that precede the

claims – “‘is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. at 1315

(quoting Vitronics, 90 F.3d at 1582). With that said, “the claim requirement

presupposes that a patent applicant def ines his invention in the claims, not in the

specification.” Johnson & Johnston Associates Inc. v. R.E. Service Co., Inc. , 285 F.3d



                                              9
1046, 1052 (Fed. Cir. 2002); see PSC Computer Products, Inc. v. Foxconn Int’l, Inc.,

355 F.3d 1353, 1359 (Fed. Cir. 2004) (“‘[T]he claims of a patent limit the invention, and

specifications cannot be utilized to expand the patent monopoly’”) (quoting United

States v. Adams, 383 U.S. 39, 48-49 (1966)).

       If necessary, courts may also consider the patent’s prosecution history – the

official record of the patent application and subsequent process before the U.S. Patent

and Trademark Office, which “provides evidence of how the PTO and the inventor

understood the patent.” Phillips, 415 F.3d at 1317. Nevertheless, “because the

prosecution history represents an ongoing negotiation between the PTO and the

applicant, . . . it often lacks the clarity of the specification and thus is less useful for

claim construction purposes.” Id. And, although courts may consult extrinsic evidence

such as “expert and inventor testimony, dictionaries, and learned treatises,” such

evidence is “‘less significant than the intrinsic record,’” i.e., the specification and

prosecution history, and courts must be wary not to use extrinsic evidence to override

the meaning of the claim terms demonstrated by the intrinsic evidence. Id. at 1317-19

(quoting C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 862 (Fed. Cir. 2004)).

That is, “extrinsic evidence may be useful to the court, but it is unlikely to result in a

reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1319.

       In short, a court must construe the claim terms as they would be viewed by “the

ordinary artisan after reading the entire patent.” Id. at 1321. This is important in order

to respect the public notice function of patents:



                                               10
      The patent system is based on the proposition that claims cover only the
      invented subject matter. As the Supreme Court has stated, “[i]t seems to us
      that nothing can be more just and fair, both to the patentee and the public,
      than that the former should understand, and correctly describe, just what he
      has invented, and for what he claims a patent.”

Id. at 1321 (quoting Merrill v. Yeomans, 94 U.S. 568, 573-74 (1876)).

III. ANALYSIS2

      Plaintiff withdrew its request for construction of certain terms in its response

brief. Docket No. 41 at 17-20. The Court addresses the remaining terms by grouping

certain terms together where the terms present common issues.

      A. “not connected,” “connected,” and “attached”

      The following claim terms contain these words:

          “said first and second sidewalls are not connected to said base”

      This term appears in Claim 1 of the ’139 Patent. Plaintiff argues that this term

should not be construed. Docket No. 41 at 3-4. Def endant argues that this term should

means that “the first and second sidewalls are not fixedly joined to the base, so as to

permit separation during transition of the bed between the closed position and the open

position.” Docket No. 39 at 26.

             “front wall is connected to said third and fourth sidewalls”

      This term appears in Claims 1 and 12 of the ’139 Patent. Plaintiff argues that

this term should not be construed. Docket No. 41 at 4-5. Def endant argues that this

      2
         Patent claims are to be construed through the eyes of a person of ordinary skill
in the art (“POSITA”) at the time of the invention. The parties do not dispute the
appropriate level of skill in the art in their claim construction arguments. Although the
level of skill is important in some claim construction disputes, the Court finds that it
does not impact the proper constructions of the terms at issue and declines to make
findings on appropriate level of skill.

                                            11
term means “front wall is fixedly joined to the third and fourth sidewalls, so as to prevent

separation during transition of the bed between the closed position and the open

position.” Docket No. 39 at 23.

 “spaced apart sidewalls attached to said front wall . . . when said front wall and
                    said back wall are in the open position”

       This term appears in Claim 1 of the ’139 Patent. Plaintiff argues that this term

should not be construed. Docket No. 41 at 5-6. Def endant argues that this term should

be construed as “third and fourth sidewalls that are connected to the front wall when the

bed is in the open position.” Docket No. 39 at 25. As def endant clarified at the hearing,

this construction is meant to resolve a lack of antecedent basis issue by specifying that

the “spaced apart sidewalls” are the previously mentioned third and fourth sidewalls.

       The essential dispute between the parties with respect to “connected” and “not

connected” terms is about the degree to which the sidewalls must be connected to or

disconnected from the front and back walls. Plaintiff takes the position that the type of

connection need not be defined by the Court, but acknowledged at the hearing that the

claims do imply that there is a structural connection between the sidewalls and the front

or back wall. Plaintiff’s main contention is that defendant’s construction imports a firm,

inflexible connection that is not warranted by the claim language or other evidence.

Defendant, by contrast, argues that a fixed connection is necessarily implied by the

sidewalls moving along with the front and back walls as the clamshell opens. The Court

agrees in part with each party and concludes that these terms warrant construction.

       In the context of the ’139 Patent, the term “connected” implies a physical

attachment between the sidewalls and the front and back walls, not merely that the


                                            12
sidewalls are in contact with the adjacent walls. This conclusion is supported by the

presumption that the terms “connected” and “not connected” must have different

meanings. Cf. Karlin Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-72 (Fed.

Cir. 1999) (“The doctrine of claim differentiation . . . is ultimately based on the common

sense notion that different words or phrases . . . are presumed to indicate . . . different

meanings and scope.” (citing Comark Communications Inc. v. Harris Corp., 156 F.3d

1182, 1187 (Fed. Cir. 1998)). It is also supported by the fact that the elements claimed

as “not connected” are in contact depending on the configuration of the cabinet, i.e., the

first and second sidewalls are in contact with the base, to which they are “not

connected,” when the clamshell is closed. See ’139 Patent, Fig. 1.

       However, the Court finds that the “fixedly joined” construction advocated by

defendant too narrowly confines the nature of the connection and is not warranted by

the intrinsic evidence. See David Netzer Consulting Eng’r LLC v. Shell Oil Co., 824

F.3d 989, 994 (Fed. Cir. 2016) (holding that a disclaimer of claim scope must be “based

on clear and unmistakable statement[s]” (citing Pacing Techs., LLC v. Garmin Int’l, Inc.,

778 F.3d 1021, 1024 (Fed. Cir. 2015)). Further, the f unctional description of

“prevent[ing] separation” that defendants seek to import from the specification is

unwarranted. See Hill-Rom Co. v. Kinetic Concepts, Inc., 209 F.3d 1337, 1340-41

(Fed. Cir. 2000) (affirming a claim construction importing a functional aspect where the

function was part of the “ordinary meaning of the word”). The Court finds that

“connected” in this context means that the pieces are “attached” to each oth er, but does

not necessarily require that the attachment be in a fixed position. Accordingly, the



                                             13
Court construes the first two terms to mean that the “said first and second sidewalls are

not attached to the base” and “front wall is attached to said third and fourth sidewalls.”

       With respect to the third term, the Court finds that construction is warranted to

identify the “spaced apart sidewalls attached to said front wall” as the “third and forth

sidewalls.” Plaintiff does not dispute that this is the correct interpretation of the term

and, while it argues that the defendant’s reference to the specification “is not how the

patent claim terms are written,” Docket No. 41 at 5-6, the problem here is, in fact, that

the claim is not correctly drafted with a proper antecedent basis for the “spaced apart

sidewalls.” Therefore, the Court adopts defendant’s construction, which accords with

the intrinsic evidence in the specification and correctly identifies the corresponding

sidewalls.

       B. Means Plus Function Term

     “means to hold the sidewalls attached to said front wall and the sidewalls
  attached to said back wall adjacent to each other when said front wall is in the
                                 closed position”

       So-called “means-plus-function” claiming occurs when a claim term is drafted in

a manner that invokes 35 U.S.C. § 112, para. 6, 3 which states:

       An element in a claim for a combination may be expressed as a means or
       step for performing a specified function without the recital of structure,
       material, or acts in support thereof, and such claim shall be construed to
       cover the corresponding structure, material, or acts described in the
       specification and equivalents thereof.

“[T]he use of the word ‘means’ in a claim element creates a rebuttable presumption that



       3
         This paragraph has been restyled 35 U.S.C. § 112(f) without material changes,
but the patents claim priority to before the change and, therefore, the prior statute
applies.

                                             14
§ 112, para. 6 applies.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed.

Cir. 2015) (citing Personalized Media Communications, LLC v. International Trade

Commission, 161 F.3d 696, 703-04 (Fed. Cir. 1998)). “In making the assessment of

whether the limitation in question is a means-plus-function term subject to the strictures

of § 112, para. 6, [the Federal Circuit has] emphasized that the essential inquiry is not

merely the presence or absence of the word ‘means’ but whether the words of the claim

are understood by persons of ordinary skill in the art to have a sufficiently definite

meaning as the name for structure.” Id. (citing Greenberg v. Ethicon Endo-Surgery,

Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996)). Construction of a means-plus-function

limitation is a two-step process. “First, the court must determine the claimed function.

Second, the court must identify the corresponding structure in the written description of

the patent that performs the function.” Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302,

1311 (Fed. Cir. 2012) (quoting Applied Med. Res. Corp. v. U.S. Surgical Corp., 448

F.3d 1324, 1332 (Fed. Cir. 2006)); see also ABT Sys., LLC v. Robertshaw Controls Co.,

No. 11 C 5112, 2013 WL 1498997, at *4 (N.D. Ill. Apr. 11, 2013) (language in a patent

specification may support an argument that a limitation denotes structure). A means-

plus-function limitation covers only “the corresponding structure . . . described in the

specification and equivalents thereof.” 35 U.S.C. § 112, ¶ 6. To determine whether a

means-plus-function term discloses sufficient structure, the relevant inquiry is “to look at

the disclosure of the patent and determine if one of skill in the art would have

understood that disclosure to encompass” the technology at issue. Blackboard, Inc. v.

Desire2Learn Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009) (quoting Med. Instrumentation



                                             15
& Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1212 (Fed. Cir. 2003)). “It is not

proper to look to the knowledge of one skilled in the art apart from and unconnected to

the disclosure of the patent.” Id.

       The term at issue appears in Claim 23 of the ’139 Patent. Plaintiff argues that

this term is not a means-plus-function term and does not need construction. Docket

No. 41 at 6-7. The basis for plaintiff’s argument, however, is unclear because plaintiff

does not identify any structure in the claim that provides the function “to hold the

sidewalls” in position, other than the generic term “means.” Id. at 7; see also

Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354 (Fed. Cir. 2006)

(“The generic terms ‘mechanism,’ ‘means,’ ‘element,’ and ‘device,’ typically do not

connote sufficiently definite structure.”). Defendant argues that this term specifies a

means with a function “to prevent the separation of the front wall and back wall by

holding the first sidewall adjacent the third sidewall and holding the second sidewall

adjacent the fourth sidewall when the front wall is in the closed position” and that the

corresponding structure disclosed in the specification is “a releasable latching

mechanism 42 bridging the first and third sidewalls and a releasable latching

mechanism 43 bridging the second and fourth sidewalls, and equivalents thereof.”

Docket No. 39 at 27; see also ’139 Patent, Fig. 2, at col 5, ll. 38-42). At the hearing,

defendant stated that it would withdraw the underlined portion identified above, and

plaintiff agreed that, if the term was construed according to means-plus-function

principles, defendant’s revised construction would be acceptable. The Court finds that

plaintiff has not overcome the presumption that this claim should be construed as a

means-plus-function term and agrees that defendant’s modified construction correctly

                                            16
identifies the function and corresponding structure. Accordingly, the Court construes

this term to mean “a releasable latching mechanism bridging the first and third sidewalls

and a releasable latching mechanism bridging the second and fourth sidewalls, and

equivalents thereof, that holds the first sidewall adjacent the third sidewall and holds the

second sidewall adjacent the fourth sidewall when the front wall is in the closed

position.”

       C. Support Piece

        “support piece . . . sized and configured to prop up said top piece”

       This term appears in Claim 1 of the ’758 Patent. Plaintiff argues that this term

should not be construed. Docket No. 41 at 8. Def endant argues that this term means

“a static structure that, independent of the sidepieces, props up the top piece.” Docket

No. 39 at 19.

       The parties’ main dispute with respect to this term is whether the support piece is

necessarily separate from the sidepieces. Defendant’s argument that the support piece

is distinct from the side walls is supported by the claim language, specification,

prosecution history, and extrinsic evidence. With respect to the claim language, Claim

1 requires that the support piece be “between said two spaced-apart sidepieces,” which

implies that the support piece cannot also be a sidepiece. T he specification describes

a “center support 52” that fits the claim’s requirements of the support piece, namely, it is

between the sidepieces and props up the top piece. ’758 Patent at col. 5, ll. 32-36 (“A

center support 52 may be provided under the bottom panel 25 between the sidewalls

21, 22. FIGS. 5 and 6 show the platform support structure 48 in the open configuration



                                            17
without the bed platform 51.”). During prosecution, the patentee amended Claim 1 to

add reference to the support piece and argued that it was supported by the disclosure

of the center support 52. Docket No. 40-5 at 15. T he patentee argued that the support

piece distinguished Claim 1 over prior art which “fail[ed] to disclose a base assembly

enclosing the support piece between first and second spaced-apart sidepieces or that

the center support provides support to the top piece as is recited in independent Claim

1.” Id. at 17 (emphasis added). Thus, the intrinsic and extrinsic evidence indicates that

the support piece is separate from the sidewalls, which it is between and which enclose

it. The Court, however, finds no support for defendant’s contention that the support

piece must be a “static structure” or omission of the requirement that it be “sized and

configured” for its function of propping up the top piece. Therefore, the Court construes

the term “support piece . . . sized and configured to prop up said top piece” to require a

“support piece that is independent of the sidepieces . . . sized and configured to prop up

said top piece.”

       D. Telescoping Limitations

                                       “plurality”

       This term appears in Claims 1 and 4 of the ’758 Patent. Plaintiff argues that

“plurality” means “the state of being numerous,” Docket No. 41 at 9. At the hearing, the

parties agreed that “a plurality of” simply means “multiple.” The Court agrees that this is

the correct construction.

                                     “telescoping”

       This term appears in Claims 1 and 4 of the ’758 Patent. Plaintiff argues that



                                            18
“telescoping” means “to be or become shortened or condensed.” Docket No. 41 at 12.

Defendant argues this term should be construed as “having multiple slidingly engaged

extendable sections.” Docket No. 38 at 24.

                             “plurality of telescoping rails”

       This term appears in Claim 1 of the ’758 Patent. Plaintiff maintains its above

definition for “telescoping” and does not propose a construction for “rails.” Docket No.

41 at 9. Defendant argues that this term means “multiple rails, each rail having multiple

slidingly engaged extendable sections upon which the front wall and extension panel

are supported.” Docket No. 39 at 14.

 “said plurality of telescoping rails being sized and configured to accommodate
                 the size of the front wall and the extension panel”

       This term appears in Claim 1 of the ’758 Patent. Plaintiff argues that the words

“plurality” and “telescoping” should be defined as above and that the remaining words

should not be construed. Docket No. 41 at 11. Def endant argues that this term

requires that “the multiple telescoping rails extend the length of the front wall and the

extension panel combined when resting atop the rails.” Docket No. 39 at 14. 4

       The remaining disputes between the parties are about what it means to be

“telescoping” and what it means for the telescoping rails to be sized and configured to

support the front wall and extension panel.

       The Court finds that plaintiff’s proposed construction for “telescoping” is



       4
          Defendant modified its construction from the construction advanced in the
parties’ joint claim chart, but, under the Court’s local patent rules, def endant filed the
first brief and made the modification at that point. Docket No. 39 at 14 n.12; see also
Docket No. 38 at 23.

                                              19
inappropriate. Plaintiff advocates a dictionary definition, which is disfavored. Phillips,

415 F.3d at 1321-24 (explaining the deficiencies of dictionaries as sources for

appropriate constructions of claim terms). Moreover, the dictionary definition advanced

by plaintiff does not correspond well with the intrinsic evidence because there is nothing

in the claimed invention that is “condensed.” Defendant’s construction, by contrast, is

supported by the surrounding claim language, which provides that the “telescoping rails”

are themselves “extendable” in addition to being part of an “extendable structure.”

Thus, the claim language supports a construction that requires telescoping rails that are

themselves capable of extending. Further, the implication of the claim language is that

the mechanism for extending the rails is by “telescoping,” i.e., by way of a mechanism

reminiscent of the familiar image of an extendable telescope whose interlocking pieces

slide out as it is extended. That “telescoping” implies and requires an aspect of sliding

like the sections of an extendable telescope is supported by the specification, which

depicts the telescoping rails sliding as the extendable structure is pulled out, in a

manner analogous to the way the sections of an extendable telescope slide along each

other as it is extended. See, e.g., ’758 Patent at col. 3, ll. 43-44 (“the drawers and rails

slide into the cabinet base”), col. 5, ll. 46-53 (“For example, the telescoping rail

mechanism can be constructed using readily available hardware such as drawer slides

or similar devices, or can be constructed using dadoes with mating runners in and on

the rails themselves with a pin-in-dado or other mechanism to ensure that the rails 50

extend to the proper length to accomplish the telescoping and accommodate the

mattress platform 51.”). Indeed, the ’758 Patent is titled “Folding Cabinet Bed with

Telescoping Slide-Out Support Platform.” Id. at col. 1, ll. 1-3 (emphasis added).

                                             20
       The sliding pieces of the telescoping rails depicted in the specification are not,

however, nested inside one another like an extendable telescope. Id., Fig. 5. Likewise,

although the analogy to an extendable telescope implies multiple sections and the

specification depicts multi-piece rails, there is nothing in the claim language or

specification that requires that the rails be made in this way so long as they are “rails”

that are “extendable” by “telescoping.”5 Therefore, the Court finds that defendant’s

construction is appropriate insofar as it requires that the multiple rails extend by sliding,

but not insofar as it requires that the rails themselves be made up of multiple sections.

       Turning to the issue of how the telescoping rails must be “configured to

accommodate” the mattress support, the Court finds that defendant’s definition is

inconsistent with the claim language and the specification. In particular, defendant

requires that, in providing support, the telescoping rails “extend the length of the front

wall and the extension panel combined.” However, the claim language does not require

that the rails be the same length as the front wall and extension panel; rather, the rails

must be able to “accommodate” whatever size the front wall and extension panel might

be. Moreover, the specification does not depict the telescoping rails extending all the

way to the end of the extension panel or require that they do so. Instead, Figure 3

depicts a slight overhang where the extension panel extends out beyond the end of the

telescoping rails.




       5
         The Court does not know, as a practical matter, how something could extend
by sliding without also having multiple pieces, but that does not mean that having
multiple sections is, as a matter of law, a necessary feature of “telescoping” within the
context of the claims at issue.

                                             21
’758 Patent, Fig. 3. Even with such an overhang, it is apparent that the depicted

telescoping rails are nonetheless sized and configured to support the extension

platform, and there is nothing in the claim language or any disclaimer in the

specification that excludes an overhang of the sort depicted in Figure 3 from the scope

of the claims. See David Netzer Consulting Eng’r LLC, 824 F.3d at 994. Thus, the

Court rejects defendant’s construction insofar as it would require that the telescoping

rails extend the length of the front wall and the extension panel combined in order to

meet the limitation requiring that the rails be “sized and configured to accommodate the

size of the front wall and the extension panel.”

                                            22
       Accordingly, the Court construes “telescoping” to mean “extends by sliding” and

“plurality of telescoping rails” to mean “multiple rails that extend by sliding.” The Court

will not construe the phrase “being sized and configured to accommodate the size of

the front wall and the extension panel” because the patent does not g ive a special

meaning to these words that is different from their lay meaning and a jury can

determine, as a factual matter, whether telescoping rails are sized and configured to

support a sleeping platform.

       E. “orthogonal”

       This term appears in Claim 1 of the ’758 Patent. The parties agreed at the

hearing that this term means “perpendicular” in the context of the claims. The Court

finds this construction is correct and is warranted to avoid jury confusion.

       F. Other Terms

       Plaintiff argues that “hingedly” should be construed as “pivotably,” that

“extension” should be construed as “a section or line segment forming an additional

length,” that “slidably” should be construed as “to move or pass smoothly or easily,”

that “extendable structure” should be construed as “a section or line segment forming

an additional length,” that “latching mechanism” should be construed as “to hold in

the open or closed position,” and that “longitudinal” should be construed as “of or

relating to the length or lengthwise dimension.” Docket No. 41 at 13-19. Defendant

argues that these terms do not need construction because “no f urther definition is

necessary for the jury to understand the terms.” Docket No. 39 at 28. The Court

agrees that these terms should not be construed. Plaintiff has not shown that a dispute



                                             23
over the meaning of any of these terms is material to the parties’ disputes. Cf. O2

Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008)

(“A determination that a claim term ‘needs no construction’ or has the ‘plain and

ordinary meaning’ may be inadequate when a term has more than one ‘ordinary’

meaning or when reliance on a term’s ‘ordinary’ meaning does not resolve the parties’

dispute.”). These terms are used in the claims with their ordinary meaning or, in the

case of novel words like “slidably,” a meaning that is obvious in context. Additionally,

some of these terms are explained in the claim, such as for the term “extendable

structure,” which is defined by the elements it comprises. Further, the definitions

advanced by plaintiff are in many cases more likely to create confusion than reduce it.

For example, plaintiff’s definition of “latching mechanism,” replaces a structure with a

function, “to hold in an open or closed position.” See Docket No. 41 at 17.

IV. CONCLUSION

       Accordingly, it is ORDERED that the parties’ Joint Motion for Determination

[Docket No. 44] is GRANTED. It is further,

       ORDERED that the disputed claim terms will be construed as indicated above.


       DATED September 30, 2018.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                            24
